

 S2338 ENR: United States Anti-Doping Agency Reauthorization Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2338IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the United States Anti-Doping Agency, and for other purposes.1.Short titleThis Act may be cited as the
		  United States Anti-Doping Agency Reauthorization Act.2.Prohibit performance-enhancing methodsSection 701 of title VII of the Office of
National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2001) is amended—(1)in subsection (a), by striking paragraph (4); and(2)in subsection (b)—(A)in paragraph (1), by inserting and be recognized worldwide as the independent
			 national anti-doping organization for the United States after Committee;(B)in paragraph (2), by striking , or performance-enhancing genetic modifications accomplished
through gene-doping and inserting or prohibited performance-enhancing methods adopted by the Agency;(C)in paragraph (3), by striking , or performance-enhancing genetic modifications accomplished
through gene-doping and inserting or prohibited performance-enhancing methods adopted by the Agency;(D)in paragraph (4), by striking and the prevention of use of performance-enhancing drugs, or performance-enhancing
genetic modifications accomplished through gene-doping by
United States amateur athletes; and and inserting , and the prevention of use by United States amateur athletes of performance-enhancing drugs or
			 prohibited performance-enhancing methods adopted by the Agency.; and(E)by striking paragraph (5).3.Authorization of appropriationsSection 703 of title VII of the Office of
National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2003) is amended to read as
			 follows:703.Authorization of appropriationsThere are authorized to be appropriated to the United States
Anti-Doping Agency—(1)for fiscal year 2014, $11,300,000;(2)for fiscal year 2015, $11,700,000;(3)for fiscal year 2016, $12,300,000;(4)for fiscal year 2017, $12,900,000;(5)for fiscal year 2018, $13,500,000;(6)for fiscal year 2019, $14,100,000; and(7)for fiscal year 2020, $14,800,000..Speaker of the House of RepresentativesVice President of the United States and President of the Senate